COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Bartolo Cardenas Perez v. The State of Texas

Appellate case numbers: 01-14-00061-CR

Trial court case number: 1846057

Trial court:              County Criminal Court at Law No. 13 of Harris County

    The reporter’s record in this case was due February 18, 2014. See TEX. R. APP. P. 35.2. On
February 24, 2014, this Court ordered the court reporter to file the record within 30 days. On
July 10, 2014, this Court granted an extension of time to file the reporter’s record to August 18,
2014. The record has not been filed with the court.
    In cause number 01-13-00227-CR, this Court ordered the court reporter, Sondra Humphrey,
to appear and show cause as to why she had not filed the reporter’s record in this Court. On
March 26, 2014, Humphrey failed to appear as noticed. Humphrey also has failed to file
reporter’s records in cause numbers 01-13-00632-CR, Castillos v. State; 01-13-00633-CR,
Matamoros v. State; 01-13-00896-CR, Bankett v. State; and 01-13-01048-CR, Acosta v. State.
    On June 14, 2014, a hearing was held in the trial court regarding preparation of the reporters’
records in this appeal and the appeals listed above, and a reporter’s record of that hearing has
been filed in this Court. And, a hearing is scheduled for February 26, 2015, in the trial court.
Accordingly, the appeal is abated, treated as a closed case, and removed from this court’s active
docket pending a final hearing in the trial court and the filing of the trial court’s findings and
recommendations in this Court. The Court will also consider an appropriate motion to reinstate
the appeal filed by either party, or the Court may reinstate the appeal on its own motion.
   It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court


Date: February 25, 2015